

117 HR 4256 RH: Investing in Main Street Act of 2021
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 100117th CONGRESS1st SessionH. R. 4256[Report No. 117–140]IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Ms. Chu (for herself and Mr. Garbarino) introduced the following bill; which was referred to the Committee on Small BusinessOctober 12, 2021Reported from the Committee on Small Business; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Small Business Investment Act of 1958 to increase the amount that certain banks and savings associations may invest in small business investment companies, subject to the approval of the appropriate Federal banking agency, and for other purposes.1.Short titleThis Act may be cited as the Investing in Main Street Act of 2021.2.Investment in small business investment companiesSection 302(b) of the Small Business Investment Act of 1958 (15 U.S.C. 682(b)) is amended—(1)in paragraph (1), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus;(2)in paragraph (2), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus; and(3)by adding at the end the following:(3)Appropriate federal banking agency definedFor purposes of this subsection, the term appropriate Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act..October 12, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed